Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/22 has been entered.
 
Response to Arguments
	Applicants arguments and amendments, filed on 10/25/22, have been fully considered but they do not confer patentability on the instantly filed claims.  Applicants have amended independent claim 1 to further limit variables R3 such that it cannot be a substituted or unsubstituted C6-C60 group or a substituted or unsubstituted C1-C60 heteroaryl group.  This amendment overcomes the previously relied upon prior art rejection to Duan et al. (CN-102372665).  The compounds taught by Duan et al. are symmetric compounds with a fluorenyl group at the center and require one of the R3 groups in Formula 1 of claim 1 to be an aromatic group, which is now excluded from the claim.  Applicants have additionally incorporated the limitations of claim 8 (now canceled) into claim 1.  This amendment overcomes the previously relied upon prior art rejection to Abe et al. (US Pat. 7,883,786) as Abe et al. does not teach or suggest the limitations of previously presented claim 8.  Further search has led to new prior art rejections as well as a 112(b) and a 112(d) rejection, as described below.

Claim Objections
	Claim 13 is objected to.  The limitation “cyclic compound is of Compounds 1 to 60” on line 2 of claim 13 should be amended to “cyclic compound is one of Compounds 1 to 60”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-7, and 9-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent claim 1 fails to recite a limitation for variable L11, rendering independent claim 1 indefinite.  Variable L11 is defined in claim 2, which is why claim 2 is not included in this rejection.   Claims 3-7 and 9-20 are also included in this rejection as they are dependent from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended such that variable R3 cannot be equal to a substituted or unsubstituted C6-C60 group.  However, claim 9, which is directly dependent on claim 1 states that variables R1 through R5 are independently selected from the groups recited therein.  The groups recited in claim 9 include the aromatic groups phenyl and naphthyl groups and the other non-aromatic groups recited therein may include the aromatic groups phenyl, biphenyl, and terphenyl.  Claim 9 as written, allows for embodiments where variable R3 is equal to an aromatic group which is excluded from claim 1.  As such, claim 9 fails to further limit claim 1.  Applicants may overcome this rejection by amending claim 9 such that variables R1, R2, R4, and R5 are selected from the groups recited in claim 9 and variable R3 is selected from the groups recited in claim 9 which exclude any aromatic groups.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN-107141191).  A machine translation of this document is included with this Office action.
Claim 1: Chen et al. teaches organic compounds which are employed in organic electroluminescent devices.  Included in the inventive compounds taught by Chen et al. are compounds 1-1 through 1-135 and 2-1 through 2-6 (pages 15-20).  Several of these recited compounds anticipates Formula 1 of claim 1, including, but not necessarily limited to, compounds 1-3, 1-4, 1-5, 1-10, 1-11, 1-12, 1-24, and 1-25.  Compound 1-4 is relied upon as one example to reject formula 1.  Compound 1-4 has the structure 
    PNG
    media_image1.png
    117
    115
    media_image1.png
    Greyscale
.  As applied to Formula 1, compound 1-4 has variables b3 and b4 equal to zero, variables R1 and R2 are joined together for form an unsubstituted C12 carbocyclic group, variable b5 is equal to 1, variable R5 is equal to phenyl, the moiety represented by 
    PNG
    media_image2.png
    107
    237
    media_image2.png
    Greyscale
 is a group which anticipates formula 5-1 of claim 1 with variables f4 and f5 equal to zero.
Claims 2-7: Groups which satisfy formula 2 are not required to be present in Formula 1 which means that compounds not having any L11 groups or Ar11 groups may still be relied upon to reject any claims which further limit the optional group L11 and Ar11.  
Claim 11: Compound 1-4 of Chen et al. satisfies the limitations of Formula 1-4 of claim 11 with all variable assignments being described in claim 1 above.  Additionally, variable c4 is equal to zero.
Claim 12: Compound 1-4 of Chen et al. does not comprise an ortho-phenyl group, thereby anticipating claim 12.
Claims 14 and 18: Regarding claims 14 and 18, simple preparation of compound 1-4 requires a step of purification where a mixture of different compounds and solvent(s) are present in the unpurified mixture.  This constitutes a formulation comprising a solvent which anticipates claims 14 and 18. 
Claims 15-17: The compounds taught by Chen et al. are employed as host materials in organic light-emitting as shown in the working examples.  The dopants exemplified by Chen et al. include iridium complexes [Ir(ppy)3] and fluorescent molecules (4CzIPN).  The preparation of an organic light-emitting element including compound 1-4 as a host material for both the iridium complex and fluorescent molecule is at once envisaged.  The molecule 4CzIPN is a compound comprising a carbazole-based moiety, thereby satisfying claim 15.  Additionally, the molecule 4CzIPN comprises an azine-based moiety (the nitrogen atom of the carbazole), thereby satisfying claim 16.  Claims 15 and 16, while referring to a first and second compound, are both dependent on claim 14.  So claim 15 and claim 16 each only require two compounds.  
Claims 19 and 20:  The compounds 1-1 through 1-135 and 2-1 through 2-6 are employed (with some exemplified) as host materials in an emission layer of an organic electroluminescent device.  The exemplified devices are comprised of an anode (first electrode), a cathode (second electrode), and an organic layer between the anode and the cathode which comprises said emission layer.  While Chen et al. does not exemplify a compound satisfying Formula 1 of claim 1, the employment of any one of the explicitly taught compounds in the manner taught in the working examples of Chen et al. is at once envisaged.  A device comprising compound 1-4 in an emission layer with a phosphorescent iridium complex, which emits light from a triplet exciton, is at once envisaged, thereby satisfying claims 19 and 20.  

Claims 1-7, 10, 12, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US 2019/0207120).  Han et al. has an effective filing date of 7/10/17, which is prior to Applicants (unperfected) foreign priority date of 12/28/18.
Claim 1: Han et al. teaches the compound 
    PNG
    media_image3.png
    225
    204
    media_image3.png
    Greyscale
(page 4).  This compound anticipates Formula 1 of claim 1.  As applied to formula 1, this compound has variables b3 and b4 equal to zero, variables R1 and R2 equal to phenyl, variable b5 equal to 1, variable R5 equal to a 3,5-diphenyltriazinyl group, which is a substituted C3 heteroaromatic group, and the 
    PNG
    media_image2.png
    107
    237
    media_image2.png
    Greyscale
 moiety corresponds to a group satisfying formula 5-1 with variable f4 equal to 0, variable f5 equal to 1, and variable Z52 equal to a cyano group.
Claims 2-7: Groups which satisfy formula 2 are not present in the compound taught by Han et al. which means that claims 2-7 further limit an optional embodiment.  As such, claims 2-7 may be properly rejected by Han et al.
Claim 10: The compound taught by Han et al. above anticipates Formula 1A of claim 10 with all variable assignments being the same as described in claim 1 above.
Claim 12: The compound taught by Han et al. above does not comprise an ortho-phenyl group, thereby anticipating claim 12.
Claims 14 and 18: Regarding claims 14 and 18, simple preparation of the compound shown above requires a step of purification where a mixture of different compounds and solvent(s) are present in the unpurified mixture.  This constitutes a formulation comprising a solvent which anticipates claims 14 and 18.
Claim 19: The compounds taught by Han et al., which includes the compound shown above, are employed in organic electroluminescent devices comprising an anode, a cathode, and an organic layer comprising the compound.  The preparation of an organic electroluminescent device which includes the compound taught above is therefore at once envisaged, thereby satisfying claim 19.

Claims 1-7, 9, 11, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (WO 2019/095684).  A machine translation of this document is included with this Office action.
Claim 1: Chen et al. teaches the compound 
    PNG
    media_image4.png
    94
    141
    media_image4.png
    Greyscale
 (page 12).  This compound anticipates Formula 1 of claim 1.  As applied to Formula 1, this compound has variables b3, b4, and b5 equal to zero, variables R1 and R2 equal to phenyl, the 
    PNG
    media_image2.png
    107
    237
    media_image2.png
    Greyscale
 moiety equal to a group satisfying formula 5-1 of claim 1 with variable f4 equal to 2, one variable Z51 equal to phenyl, the other variable Z51 equal to a cyano group, and variable f5 equal to zero.
Claims 2-7: Groups which satisfy formula 2 are not present in the compound taught by Chen et al. which means that claims 2-7 further limit an optional embodiment.  As such, claims 2-7 may be properly rejected by Chen et al.
Claim 9: In compound (204) above, variables R1, R2 are equal to phenyl and no variables R3-R5 are present.  Alternatively, in compound (204) above, the maximum number of b3, b4, and b5 groups are present and all variables R3-R5 are equal to hydrogen, thereby satisfying claim 9.
Claim 11: Compound (204) above satisfies Formula 1-2 of claim 11 with all variable assignments being the same as described in claim 1 above.  Additionally, variable c4 is equal to zero.
Claim 12: Compound (204) does not comprise an ortho-phenyl group, thereby satisfying claim 12.
Claims 14 and 18: Regarding claims 14 and 18, simple preparation of compound (204) requires a step of purification where a mixture of different compounds and solvent(s) are present in the unpurified mixture.  This constitutes a formulation comprising a solvent which anticipates claims 14 and 18.
Claims 15-17: The compounds taught by Chen et al., which include compound (204) are employed as a host material in an emission layer comprising a second host material (GH) and a phosphorescent dopant [Ir(ppy)3] (page 23).  The inclusion of compound 204 in the same manner as the other inventive compounds employed in the working examples is at once envisaged.  The preparation of an emission layer which is comprised of compound 204, a phosphorescent dopant, and the compound GH is therefore at once envisaged.  Such a composition is a formulation comprising a compound which satisfies claim 1, a compound which includes a carbazole moiety, and a luminescent compound.  Additionally, the compound GH includes an azine-based moiety from each of the two carbazole groups.
Claims 19 and 20: The compounds taught by Chen et al., which includes compound (204), are employed in organic electroluminescent devices comprising an anode, a cathode, and an organic layer comprising the compound.  The inventive compounds are employed as a host material in an emission layer of the device.  The emission layer further comprises a second host material and a phosphorescent dopant, which emits light from a triplet state.  The preparation of an organic electroluminescent device which includes the compound taught above is therefore at once envisaged, thereby satisfying claims 19 and 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766